463 So. 2d 449 (1985)
John HEATHCOAT, Appellant,
v.
STATE of Florida, Appellee.
No. 84-114.
District Court of Appeal of Florida, Second District.
February 6, 1985.
James Marion Moorman, Public Defender, and John T. Kilcrease, Jr., Asst. Public Defender, Bartow, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Davis G. Anderson, Jr., Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
The judgments and sentences entered in this case are affirmed. Because there appears to be some misapprehension on the subject, we wish to point out that appellant's sentences which were imposed on January 3, 1984, were not under the sentencing guidelines because his crimes were committed prior to October 1, 1983, and he did not "affirmatively select" to be sentenced under the guidelines.
GRIMES, A.C.J., and DANAHY and SCHOONOVER, JJ., concur.